Exhibit 10.19

 

 



INCENTIVE FEE AGREEMENT

 

This Incentive Fee Agreement (this “Agreement”) is entered into as of March 4,
2015 by and between ZAIS Group Parent, LLC (“ZGP”) and Neil Ramsey (“Ramsey”).

 

WHEREAS, HF2 Financial Management, Inc. (“HF2”) has entered into that certain
Investment Agreement, dated as of September 16, 2014, as amended by the First
Amendment to the Investment Agreement dated as of October 31, 2014, and the
Second Amendment to the Investment Agreement dated as of March 4, 2015 (as
amended, the “Investment Agreement”) by and among HF2, ZGP and members of ZGP,
pursuant to which the Company will acquire a majority of the Class A Units of
ZGP (the “Business Combination”); and

 

WHEREAS, Ramsey, through NAR Special Global, LLC and dQuant Special
Opportunities Fund, LP (the “Ramsey Investors”), beneficially owns a 10.1%
interest in the Class A Common Stock of the Company; and

 

WHEREAS, it is a condition to the completion of the Business Combination that
the Trust Account (as defined in the Investment Agreement) established by HF2 at
the time of its initial public offering have available at least $65 million to
deliver to ZGP, after giving effect to redemptions and Expense Payments (as
defined in the Investment Agreement); and

 

WHEREAS, as of the initial deadline for notices of redemption by HF2
stockholders, the number of shares tendered for redemption would have reduced
the Trust Account below the amount required to meet the closing condition in the
Investment Agreement;

 

WHEREAS, to enable HF2 to meet the condition to closing that at least $65
million be available in the Trust Account, Ramsey has indicated a willingness to
cause the Ramsey Investors to make additional investments in the Class A Common
Stock of HF2 through purchases of such Class A Common Stock in open market or
privately negotiated transactions (with other holders of the Company’s Class A
Common Stock who have indicated a desire to redeem their Class A Common Stock)
prior to the closing of the Business Combination, after which Ramsey will
beneficially own an aggregate of $60 million of the Company’s Class A Common
Stock (the “Required Additional Purchases”) but to date Ramsey has not committed
to such course of action; and

 

WHEREAS, to incentivize Ramsey to commit to cause the Required Additional
Purchases to be made so as to enable HF2 to meet the closing condition in the
Investment Agreement, ZGP is willing to pay Ramsey the Incentive Fee (defined
below) under the terms and conditions herein.



 NOW, THEREFORE, in consideration of the mutual undertakings and premises herein
contained, the parties hereto hereby agree as follows:

1. Incentive Fee. Provided the Required Additional Purchases are made, ZGP shall
pay Ramsey three million four hundred thousand dollars ($3,400,000) (the
“Incentive Fee”) within five (5) business days following the Closing (as defined
in the Investment Agreement). Payment of the Incentive Fee is conditioned on the
Closing of the Business Combination. If the Closing of the Business Combination
does not occur, then this Agreement shall be null and void.

 



 

 

 

2. Other Matters.

 

(a) This Agreement contains the complete and entire understanding and agreement
between the parties and supersedes any previous communications, representations
or agreements, verbal or written, related to the subject matter of this
Agreement. This Agreement may only be amended by a writing signed by the party
to be charged or its successor(s) in interest.

 

(b) This Agreement shall be binding upon and shall inure to the benefit of the
parties, their respective heirs, executors, administrators and assigns.

 

(c) This Agreement shall not be modified or amended except by a written
instrument signed by the parties hereto.

 

(d) This Agreement may not be assigned without the written consent of the other
party.

 

(e) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware.

 

(f) Each of the parties hereto agrees that it shall hereafter execute and
deliver such additional instruments and undertake such additional acts as may be
required or useful to carry out the intent and purpose of this Agreement and as
are not inconsistent with the terms hereof.

 

(g) This Agreement may be signed in counterparts by the parties. Each
counterpart, when executed and delivered, shall be considered a complete and
original instrument and it shall not be necessary to produce or account for any
other counterpart when making proof of this Agreement.

 



-2-

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first written above.

 

ZAIS GROUP PARENT, LLC                 /s/ Christian Zugel   Dated:   March 4,
2015 By: Christian Zugel       Its: Managing Member                 RAMSEY      
          /s/ Neil Ramsey   Dated:   March 4, 2015 By: Neil Ramsey      

 



-3-

